Citation Nr: 1214517	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  07-32 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left hip disability.

3.  What evaluation is warranted for A chronic cervical strain with herniated nucleus pulpous at C6-7, and degenerative changes involving C5-6 and C6-7 from March 2, 2005 to February 25, 2007?
	
4.  What evaluation is warranted for a chronic strain with herniated nucleus pulpous at C6-7, and degenerative changes involving C5-6 and C6-7 from February 26, 2007 to June 15, 2009?

5.  What evaluation is warranted for a chronic cervical strain with herniated nucleus pulpous at C6-7, and degenerative changes involving C5-6 and C6-7 from June 16, 2009?

6.  What evaluation is warranted for a chronic lumbar strain with early degenerative changes of the lumbosacral spine from March 2, 2005 to June 15, 2009?

7.  What evaluation is warranted for a chronic lumbar strain with early degenerative changes of the lumbosacral spine from June 16, 2009?


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans Council


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 2005.

These matters come before the Board of Veterans' Appeals (Board) from a July 2005 rating decision by the Manchester, New Hampshire Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified during a July 2007 hearing before a Decision Review Officer (DRO) at the RO; a transcript of that hearing is of record.  In April 2008, the Veteran testified at a videoconference hearing before a Veterans Law Judge at the RO.  A copy of the transcript of that hearing is of record.  This case was before the Board in February 2009 when the issues noted on the title page of this decision were remanded for additional development.

In January 2012, the Veteran was informed that she was entitled to a new Board hearing as the Veterans Law Judge who presided over her hearing was no longer employed at the Board, pursuant to 38 C.F.R. § 20.707.  As the Veteran has not replied and has been afforded ample time to do so, she is presumed to have agreed to continue her appeal and the issues are appropriately before the undersigned Veterans Law Judge.

The issues of what evaluations are warranted for from June 16, 2009, for a chronic cervical strain with herniated nucleus pulpous at C6-7, and degenerative changes involving C5-6 and C6-7; and for a chronic lumbar strain with early degenerative changes of the lumbosacral spine, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A present right hip disorder is not demonstrated by the evidence of record.

2.  A present left hip disorder is not demonstrated by the evidence of record.

3.  From March 2, 2005 to February 25, 2007, the Veteran's cervical strain with herniated nucleus pulposus at C6-7 and degenerative changes involving C5-6 and C6-7 was not manifested by forward cervical flexion less than 30 degrees, a range of motion less than 170 degrees, a muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

4.  From February 26, 2007 to June 14, 2009, a chronic cervical strain with herniated nucleus pulposus at C6-7 and degenerative changes involving C5-6 and C6-7 has been manifest by no more than abnormal kyphosis.  Ankylosis is not demonstrated by the evidence of record.  

5.  Effective June 16, 2009, there is no evidence of cervical kyphosis.

6.  From March 2, 2005, to June 15, 2009, a chronic lumbar strain with early degenerative changes of the lumbosacral spine was not manifested by thoracolumbar flexion to 30 degrees or less, or by incapacitating episodes having a total duration of at least four weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  A right hip disorder was not incurred or aggravated in-service nor may right hip arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2011).

2.  A left hip disorder was not incurred or aggravated in-service nor may left hip arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309.

3.  From March 2, 2005, to February 25, 2007, the requirements for a 20 percent disability rating for a chronic cervical strain with herniated nucleus pulposus at C6-7, and degenerative changes involving C5-6 and C6-7, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5242.

4.  From February 26, 2007 to June 14, 2009, the requirements for a 20 percent disability rating, but no higher, for a chronic cervical strain with herniated nucleus pulposus at C6-7 and degenerative changes involving C5-6 and C6-7 were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5242.

5.  Effective June 15, 2009, the requirements for an evaluation in excess of 10 percent for a chronic cervical strain with herniated nucleus pulposus at C6-7 and degenerative changes involving C5-6 and C6-7 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5242.

6.  From March 2, 2005 to June 15, 2009, the requirements for a 20 percent disability rating for a chronic lumbar strain with early degenerative changes of the lumbosacral spine were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in March 2005 and March 2009 of the information and evidence needed to substantiate and complete her claims, to include information regarding how disability evaluations and effective dates are assigned.  The issue was most recently readjudicated in a November 2011 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

These matters were most recently before the Board in July 2010, when the case was remanded to obtain outstanding treatment records.  All actions sought by the Board through its prior development request have been completed as directed, and the Veteran does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in November 2011, which continued the previous denial.  


Right and Left Hip Disorders-Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection can be granted for certain diseases, including arthritis, if manifest to a compensable degree within one year of separation from active service. 38 C.F.R. §§ 3.307, 3.309.  As the evidence of record does not demonstrate arthritis of either hip, the presumption does not apply.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Right and Left Hip Disorders -Factual Background

The Veteran contends that she is entitled to service connection for right and left hip disabilities incurred as a result of an in-service motor vehicle accident.  Service treatment records demonstrate that the Veteran was involved in a January 1994 motor vehicle accident and include numerous references to complaints of hip pain, a popping sensation in the hips, sacroilitis, and hip synovitis.  Treatment records include May 2004 x-ray findings which note no plain film evidence of hip pathology.  

In a May 2005 post-service VA general medical examination report, the Veteran complained of bilateral hip pain.  Following a physical examination, the examiner diagnosed chronic bilateral hip pain without evidence of joint pathology.  

During a July 2007 hearing with a Decision Review Officer, the Veteran testified that she was undergoing treatment and physical therapy for her hips.  She stated that she experienced problems with her hips since her motor vehicle accident.  

In an undated letter from the Veteran's chiropractor, T.E., T.E. opined that the Veteran's hip issues were due to a condition called Short Leg Syndrome.  He stated that the Veteran had one leg that was shorter than the other which caused lumbar, pelvis and hip pain, as well as spasms.  

In April 2008, the Veteran testified before a Veterans Law Judge.  She stated that she had been informed about a short leg syndrome and that her hip popped out of place following her motor vehicle accident.  

The Veteran was afforded a VA examination in June 2009.  The VA examiner noted that the Veteran's claims file was reviewed.  During her examination, the Veteran explained that the onset of her symptoms was approximately in January 1994, following a motor vehicle accident.  She stated that during post accident physical therapy, her leg it would come out of the joint when therapist pulled on it, but it was able to be pushed back.  Following physical examination and a review of the claims file, the examiner diagnosed normal right and left hip examinations with tenderness over the left great tronchanter.  

The examiner concluded that there was no congenital, developmental, or acquired hip joint pathology found.  The examiner acknowledged that there was low back pain but no true hip pain was present on range of motion testing.  The examiner opined that the Veteran's complaints pertaining to the hips were fully explained by her lower back disorder.  The examiner further found no leg length discrepancy, and hence, a "short leg syndrome" was not found on examination with measurements of the leg.  

The examiner concluded that the Veteran's claimed hip disorders were not caused by or a result of any event or injury incurred during her active service.  The examiner found that the limiting factor on hip functionality in examination was found to be low back pain.  The examiner noted that there was no evidence of hip joint pathology found after service, and no laboratory or radiologic evidence supporting a diagnosis during service of sacroilitis or synovitis.  No leg length discrepancy, or congenital or developmental defect was found.  

Right and Left Hip Disorders-Analysis

As noted above, in order to establish service connection there must be an in-service disorder, a present disorder and a link between the two.  In this case, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran has had a disability of the right or left hip for which service connection may be granted.

Service treatment records clearly demonstrate complaints of hip pain and findings of a hip disorder.  The Veteran contends that she has since experienced symptoms to include pain and her hip "popping out of place."  The evidence of record demonstrates the Veteran's repeated treatment for these symptoms.  As noted above, the Veteran is competent to testify as to the continuity of ongoing symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Significantly, however, the preponderance of the most probative evidence is against finding a clinical disability for which service connection may be granted.  X-rays have demonstrated normal hips and both May 2005 and June 2009 VA examiners found no diagnosable joint pathology.  It bears noting that pain alone without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Further, clinical demonstration of a current chronic disability is prerequisite for service connection and there can be no valid claim for service connection in the absence of proof of a present disability.  The Veteran is not competent to diagnose the reason why she suffers from hip pain.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board acknowledges that the evidence of record includes a letter from the Veteran's chiropractor, who stated in an undated letter associated with a February 2007 report that the appellant suffers from a short leg syndrome.  While T.E. thus provided evidence of a current disorder, the findings of the VA examiners fail to note any such disorder and the June 2009 VA examiner directly addressed the possibility of a short leg syndrome being present.  In the opinion of the Board objective measurement studies finding no leg length discrepancy are of greater probative value than a diagnosis of a short leg syndrome that is not supported by evidence documenting different measurements.  The VA examiner instead related the Veteran's claimed hip symptoms to her service-connected lumbar back disorder stating that no hip pathology existed at all.  Even, however, assuming arguendo, that the Veteran does have short leg syndrome, T.E. did not associate this disorder in any way to the Veteran's service and entitlement to service connection is not shown for the lack of a nexus opinion.  

In sum, as the preponderance of the most probative evidence of record is against finding a hip disability or a nexus between the claimed hip disabilities and service, the Veteran's claims of entitlement to service connection for right and left hip disorders must fail.  The claims are therefore denied.  

Cervical and Lumbar Spine Disorders -Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).
 
The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine not greater than 85 degrees; or, forward flexion of the cervical spine not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, combined range of motion of the cervical spine not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height
 
A 20 percent disability rating is warranted upon evidence of forward flexion of the thoracolumbar spine not greater than 60 degrees; or, forward flexion of the cervical spine not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
Forward flexion of the cervical spine not greater than 40 degrees; or a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also Plate V, 38 C.F.R. § 4.71a.
 
Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 60 degrees.  See 38 C.F.R. § 4.71a, Plate V (2011).

Cervical and Lumbar Spine Disorders-Factual Background-

The Veteran was afforded a VA general examination in May 2005.  During the examination it was noted that the Veteran was involved in an accident in 1994 that resulted in a whiplash injury and herniated nucleus pulposus of the C6 to C7 precipitating other injuries.  

Regarding her cervical spine symptoms, the Veteran described pain, weakness, stiffness, instability, locking, fatigue and a lack of endurance.  The Veteran reported at least weekly episodes of pain, but denied specific flare-ups and denied complaints of radiating pain.  The Veteran reported that she had lost no time from work over the past year and that the disorder had no effect on her routine daily activities.  Physical examination revealed cervical tenderness, but no paravertebal muscle spasm.  There was no history of cervical surgery.  Range of motion testing demonstrated 40 degrees of flexion, 20 degrees of backward extension, 80 degrees of lateral rotation bilaterally, lateral flexion to 40 degrees bilaterally and all movements with pain.

The Veteran described lumbar weakness, stiffness, instability, locking, fatigue and lack of endurance.  She denied radiating lumbar pain, as well as flare-ups.  Pain was across the lower back in the sacroiliac region and occasionally caused paresthesia in the left lower extremity.  The condition had no effect on the Veteran's usual occupation and she did not report any lost work over the last year due to the condition.  The Veteran's ability to walk was not affected by the condition and she did not use assistive devices.  There was no history of lumbar surgery or hospitalization.  The Veteran reported that the disorder did affect her ability to perform household chores such as cooking, washing dishes, sweeping and grocery shopping.

Physical examination of the lumbar spine revealed no abnormal curvature.  There was no paravertebral muscle spasm.  Point tenderness in the sacroiliac region and mid lumbar region was noted.  Straight leg raising tests were negative.  Range of motion testing demonstrated flexion to 80 degrees, backward extension to 20 degrees, lateral rotation to 30 degrees bilaterally.  All movements were accompanied by pain.  

X-rays of the cervical and lumbar spine demonstrated degenerative changes.  The examiner diagnosed chronic cervical and lumbar strains with degenerative changes.

A May 2007 report of February 2007 examination findings from T.E., a chiropractor, noted that the Veteran presented with cervical pain, and myospasm with radiation.  T.E. noted that cervical x-rays revealed findings associated with post whiplash disorder to include cervical kyphosis, forward head posture, disc degeneration at the C5 and C6 vertebra with sclerosis, and osteophyte formation.

A separate May 2007 report noted impressions of spinal biomechanical alterations, unconvertebral and facet arthrosis in the mid and lower cervical spine, developmental wedging and/or residual compression fracture deformities noted at the C4, C5 and C6 vertebra, degenerative anterior stair stepping at the C2 level, posterior osteophyte formation suspected at the C3. C4. C5 and C6 levels and spondylosis, uncovertebal arthrosis and facet arthrosis in the cervical spine most prominent at the C3, C4, C5 and C6 levels.  

In an undated correspondence T.E. provided an addendum to the May 2007 reports  He stated that the Veteran had cervical kyphosis, forward head posture and subluxation which were all condition s that came from a whiplash incident.  

In July 2007, the Veteran testified before a Decision Review Officer, and stated her belief that she should receive a higher disability rating for her cervical and lumbar spine disorders.

Appended to Dr. T.E.'s correspondence was an internet medical article entitled " A Patient's Guide to Cervical Kyphosis" which described the symptoms of and effects of kyphosis.  

The Veteran testified before a Veterans Law Judge in April 2008.  She reported that receiving weekly chiropractic care, and that she had been referred to a message therapist.  She explained that she was informed about nightly neck exercises secondary to neck kyphosis.  

At a June 2009 VA examination, the Veteran explained that she experienced tight knots in her neck which caused headaches, she explained that her symptoms had become increasingly worse.  She stated that she had experienced stiffness since her May 2005 examination.  The Veteran provided a history of urinary incontinence but the absorbent garments were not worn.  There was no fecal incontinence or numbness reported.  The Veteran explained very small amounts of urinary incontinence around the time of her menses, and status post multiple urinary procedures.  He also described right shoulder tingling which extended to the arm.  Parethesis was reported.  Falls and unsteadiness were not reported.  The Veteran provided a history of fatigue, decreased, motion, stiffness, weakness, spasms, and pain along the bilateral posterior neck.  She described the pain as moderate in intensity which lasted between three and seven days and which occurred weekly to monthly.  

The Veteran stated that she experienced stiffness and could no longer touch her hands to the floor.  She stated that her lower back was weaker than it used to be, that she experienced a severe, throbbing and cramping like pain between three and seven days weekly to monthly which radiated down both legs (left greater than right).  There were no flare-ups of these conditions noted.  There were no incapacitating episodes of spine disease.  The Veteran reported using an orthotic insert but denied any limitation to walking.  

Physical examination revealed normal posture, head position and symmetry in appearance.  There was no gibbus, kyphosis, listing, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis or ankylosis found on examination.  There was no spasm, atrophy, guarding or weakness in the cervical sacrospinals.  Pain with motion and tenderness was noted.  Spasm, atrophy, guarding and weakness was not found in the thoracic sacrospinals, but pain with motion and tenderness was found.  Strength testing and neurological testing was found to be normal.  

The cervical spine demonstrated flexion from 0 to 45 degrees, left lateral flexion to 40 degrees, left lateral rotation to 80 degrees, right lateral flexion to 45 degrees and right lateral rotation to 75 degrees.  There was objective evidence of pain on active range of motion and following repetitive motion, there were no additional limitations after three repetitions of the range of motion.  

Range of motion testing of the thoraco-lumbar  spine demonstrated flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees and left and right lateral rotation to 30 degrees.  There was objective evidence of pain on active range of motion and there was no additional limitation after three repetitions of range of motion.  Lasegue's sign was negative.  The Veteran did complain of pain at rest and throughout range of motion testing.

Images of the lumbar spine demonstrated early degenerative changes at the L3-L4 vertebra and mild disk space narrowing.  There was minor narrowing of the L5-S1 facet joint with subchondral sclerosis.  There was a mild lumbar scoiliosis convex to the left.  There was straightening and reversal of the normal cervical lordosis.  There was also an anterior osteophyte at the C5-C5 and disk space narrowing at the C6-C7.  There was narrowing of the left C6-C7 neuroformina secondary to osteophyte formation.  A diagnosis of early degenerative changes of the lumbosacral spine and degenerative changes of the cervical spine most prominently involving C5-C6 and C6-7.  

Cervical and Lumbar Spine Disorders-Analysis

From the foregoing it is clear that the Veteran suffers from cervical and lumbar pain.  Still, the objective evidence of record preponderates against entitlement to a rating in excess of 10 percent for lumbar strain for the entire appellate term, as well as against entitlement to a rating in excess of 10 percent prior to February 26, 2007 for her cervical disorder.  The evidence consistently demonstrates forward cervical flexion greater than 31 degrees, a combined range of cervical motion consistently greater than 171 degrees, and that at no time prior to February 26, 2007 was there evidence of cervical scoliosis, reversed cervical lordosis, or abnormal cervical kyphosis as due to guarding or muscle spasm.  

Moreover, there is no evidence of lumbar flexion less than 61 degrees, or a combined range of motion less than 121 degrees and no evidence of thoracolumbar ankylosis.  The appellant does not show evidence of an intervertebral disc syndrome with incapacitating episodes manifested by physician prescribed bed rest having a total duration of greater than two weeks within any twelve month term.  Further, while the Veteran reported parethesis at her June 2009 examination, the objective evidence of record has demonstrated normal neurologic function, and any urinary symptoms are not related to the service connected back disorder.  Thus additional disability ratings based on neurologic and urinary/bowel symptoms are not warranted in this case.  See 38 C.F.R. § 4.71a, Note 1. 

From February 26, 2007, the evidence shows that cervical kyphosis and muscle spasm were found and that, accordingly a higher 20 percent disability rating is warranted from that time.  Notably, kyphosis was not found upon VA examination in June 2009.  Hence, in the absence of cervical kyphosis, or any other pathology warranting an evaluation in excess of 10 percent, effective the date of the June 2009 examination the 20 percent rating for the appellant's cervical disorder must be reduced to 10 percent.  

At no time, has the evidence of record demonstrated either cervical forward flexion to 15 degrees or less, or cervical ankylosis.  A 30 disability rating for a cervical strain is therefore unwarranted at all times during the appellate term.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Significantly, however, the general rating formula for back disorders is controlling because VA must follow its own regulations.  Browder v. Derwinski, 1 Vet. App. 204, 205 (1991).  Moreover, while the provisions of 38 C.F.R. §§ 4.40, 4.45 address pain in general, the specific provisions of 38 C.F.R. § 4.71a, address how pain is to be rated when evaluating the nature and extent of back disorders.  As the canon of interpretation provides that the more specific trumps the general, Zimick v. West, 11 Vet. App. 45, 51 (1998); Kowalski v. Nicholson, 19 Vet. App. 171 (2005), it follows that the specific provisions of 38 C.F.R. § 4.71a regarding back pain control in claims of entitlement to an increased rating for a back disorder.

Further, 38 C.F.R. § 4.71a specifically states that back disorders are to be rated under the prescribed criteria with or without symptoms such as pain (whether or not the pain radiates), with or without stiffness, and with or without aching in the area of the spine affected by residuals of injury or disease.  Simply put, the presence of pain is part of the formula.  68 Fed.Reg. 51454-5 (Aug. 27, 2003) ("Pain is often the primary factor limiting motion, for example, and is almost always present when there is muscle spasm.  Therefore, the evaluation criteria provided are meant to encompass and take into account the presence of pain, stiffness or aching, which are generally present when there is a disability of the spine.")   

The Board acknowledges that the Court in Cullen v. Shinseki, 24 Vet. App. 74, 85 (2010), held that the Board must discuss any additional limitations a claimant experiences due to pain, weakness or fatigue.  This obligation to discuss, however, is not an obligation to ignore the clear language of the controlling general rating formula.  Moreover, while the appellant reported weakness and fatigue, it also bears noting that repeated examinations revealed no objective evidence of cervical or lumbar weakness or fatigue which would warrant an increased rating under either 38 C.F.R. §§ 4.40, 4.45 or 4.59.
 
As stated above where the criteria found in the rating schedule reasonably describes the Veteran's disability level, an extraschedular rating is not warranted.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's cervical and thoracolumbar disorders are specifically contemplated by the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Id.
 
Accordingly, the demonstrated cervical symptoms do not warrant a disability rating in excess of 10 percent between March 2, 2005 and February 25, 2007, they warrant a 20 percent rating from February 26, 2007 to June 14, 2009, and no more than a 10 percent rating thereafter.  The objective pathology shown by the appellant's lumbar disorder does not warrant a rating in excess of 10 percent for any period on appeal.  

Extraschedular ratings are not in order for either the appellant's cervical spine or lumbar spine disorders at any time during the appellate term.   The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, there must first be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for these disorders.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the schedular criteria are adequate to rate the disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for a rating higher than those assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun. 

In reaching these decisions the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for a left hip disorder is denied.

Entitlement to a disability rating in excess of 10 percent for a chronic cervical strain with herniated nucleus pulposus at C6-7, and degenerative changes involving C5-6 and C6-7 between March 2, 2005 and February 25, 2007, is denied.  

Entitlement to a disability rating of 20 percent for a chronic cervical strain with herniated nucleus pulposus at C6-7, and degenerative changes involving C5-6 and C6-7 from February 26, 2007 to June 14, 2009, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a disability rating in excess of 10 percent for a chronic cervical strain with herniated nucleus pulposus at C6-7, and degenerative changes involving C5-6 and C6-7 from June 15, 2009, is denied.

Entitlement to a disability rating in excess of 10 percent for a chronic lumbar strain with early degenerative changes of the lumbosacral spine from March 2, 2005 to June 15, 2009, is denied.


REMAND

The Veteran was last afforded a VA examination for her cervical and lumbar spine disorders on June 15, 2009, nearly three years ago.  Given the passage of time since her last VA examination, the claimant should be afforded a new VA examination for the purpose of determining the current severity of her cervical and lumbar spine disorders.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and her representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA orthopedic examination.  The claims folder, and a copy of this remand, must be provided to and reviewed by each examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the date range of the Virtual VA records which he or she reviewed.  In accordance with the latest worksheets for rating cervical and lumbar disorders, the physician must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of her cervical and lumbar disorders.  The examiner is to address whether there is objective evidence of severe painful motion or weakness in the affected region.  The examiner must provide a complete rationale for any opinion offered.

3.  The AMC/RO must notify the Veteran that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.

4.  The AMC/RO must ensure that the medical examination and opinion reports comply with this remand and the questions presented in the request.  The AMC/RO must ensure that the examiner documented his/her consideration of all records contained in Virtual VA.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issues on appeal.  If the benefit is not granted, the Veteran and her representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


